Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
28, 2014.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00551-CR

                    ROBERT SAMUEL BROWN, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 155th District Court
                             Austin County, Texas
                      Trial Court Cause No. 2013R-0062

                 MEMORANDUM                      OPINION


      A written request to withdraw the notice of appeal in this case, signed by
appellant, has been filed with this court. See Tex. R. App. P. 42.2. Because this
court has not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.
                                 PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                       2